                                            Case 5:18-cv-04914-NC Document 218 Filed 10/30/19 Page 1 of 7




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                   UNITED STATES DISTRICT COURT
                                  8                              NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                        J.L., et al.,                                       Case No. 18-cv-04914-NC
                                  11
                                                        Plaintiffs,                         ORDER GRANTING
Northern District of California




                                  12                                                        PRELIMINARY APPROVAL OF
 United States District Court




                                                 v.                                         SETTLEMENT AGREEMENT
                                  13
                                        KENNETH T. CUCCINELLI, et al.,                      Re: Dkt. No. 211
                                  14
                                                        Defendants.
                                  15
                                  16
                                  17           Before the Court is the parties’ joint motion for preliminary approval of a proposed
                                  18   class action settlement between a class of immigrant juveniles seeking immigration relief
                                  19   and the United States Department of Homeland Security, the United States Citizenship and
                                  20   Immigration Services, and associated officers. See Dkt. No. 211. The terms of the
                                  21   settlement are set forth in the Settlement Agreement filed with the Court on October 25,
                                  22   2019. See Dkt. No. 211-2, Ex. A. Because the Settlement Agreement satisfies the
                                  23   requirements of Federal Rule of Civil Procedure 23(e) and due process, the Court
                                  24   GRANTS preliminary approval of the settlement.
                                  25   I.    Factual and Procedural Background
                                  26           The factual background and legal framework for this case has been summarized in
                                  27   greater detail in the Court’s prior orders. See Dkt. Nos. 49, 112, 142. The Court will
                                  28   briefly recount those facts and the procedural history of this case here.
                                          Case 5:18-cv-04914-NC Document 218 Filed 10/30/19 Page 2 of 7




                                  1           In August 2018, individual plaintiffs J.L., M.D.G.B., and J.B.A. filed this lawsuit
                                  2    alleging that USCIS implemented a blanket policy denying petitions for Special Immigrant
                                  3    Juvenile (“SIJ”) status under 8 U.S.C. § 1101(a)(27)(J). See Dkt. No. 1. Under that
                                  4    statute, unmarried immigrants under the age of 21 may apply for SIJ status if they were
                                  5    declared dependent on a state juvenile court, could not be reunited with one or both of their
                                  6    parents, and it would not be in their best interest to be returned to their previous country of
                                  7    residence. See 8 U.S.C. § 1101(a)(27)(J)(i)–(ii). If granted, SIJ status provided a pathway
                                  8    to permanent residency and citizenship. See 8 U.S.C. §§ 1255, 1427.
                                  9           According to Plaintiffs, USCIS believed that California courts did not have
                                  10   jurisdiction to make the required findings to establish SIJ eligibility because California
                                  11   courts could not reunite individuals over the age of 18 with their parents. USCIS thus
                                       began denying SIJ applications based on California court dependency orders. Plaintiffs
Northern District of California




                                  12
 United States District Court




                                  13   argued that this practice was contrary to law because California explicitly granted its
                                  14   courts the power to make the necessary findings for SIJ status. See Cal. Code Civ. Proc.
                                  15   § 155; Cal. Prob. Code § 1510.1.
                                  16          On October 24, 2018, the Court granted Plaintiffs’ motion for a preliminary
                                  17   injunction and enjoined Defendants from denying SIJ status on the grounds that a
                                  18   California Probate Court does not have jurisdiction or authority to “reunify” an 18- to 20-
                                  19   year-old with his or her parents. See Dkt. No. 49.
                                  20          Following that order, Plaintiffs amended their complaint and moved for class
                                  21   certification. See Dkt. Nos. 70, 71. On February 1, 2019, the Court certified a class of
                                  22          [c]hildren who have received or will receive guardianship orders pursuant to
                                  23          California Probate Code § 1510.1(a) and who have received or will receive
                                  24          denials of their SIJS petitions on the grounds that the state court that issued
                                  25          the SIJ Findings lacked jurisdiction because the court did not have the
                                  26          authority to reunify the children with their parents.
                                  27   See Dkt. No. 112. The Court found that the class met the requirements of Federal Rule of
                                  28   Civil Procedure 23(a) and that certification under Rule 23(b)(2) was appropriate because
                                                                                      2
                                             Case 5:18-cv-04914-NC Document 218 Filed 10/30/19 Page 3 of 7




                                  1    “the party opposing the class has acted or refused to act on the grounds that apply
                                  2    generally to the class, so that final injunctive relief or corresponding declaratory relief is
                                  3    appropriate respecting the class as a whole . . . .” Fed. R. Civ. P. 23(b)(2).
                                  4            After further motion practice and discovery disputes, the parties participated in
                                  5    several settlement discussions with Magistrate Judge Donna M. Ryu. See Dkt. Nos. 199,
                                  6    202, 203. On October 25, 2019, the parties settled. See Dkt. No. 210, 211.
                                  7    II.    Settlement Agreement
                                  8            The parties’ Settlement Agreement provides that:
                                  9               1. USCIS will no longer require state courts to have the authority to place into
                                  10                  custody or order reunification of a SIJ applicant with his or her parents in
                                  11                  order to determine whether the reunification with one or both of their parents
                                                      is not viable for the purposes of SIJ eligibility;
Northern District of California




                                  12
 United States District Court




                                  13              2. Pursuant to Cal. Prob. Code § 1510.1 and Cal. Code Civ. Proc. § 155, the
                                  14                  Probate Division of the California Superior Court is a “juvenile court” for the
                                  15                  purpose of making findings and issuing orders for SIJ purposes;
                                  16              3. An individual is not disqualified from SIJ status if (a) state law confers upon
                                  17                  a state court the jurisdiction to declare her dependent, legally commit her to
                                  18                  an individual or entity, or place her under the custody of another individual
                                  19                  or entity regardless of her age; and (b) she is unmarried and under the age of
                                  20                  21 when she petitions for SIJ status;
                                  21              4. A “child” as defined by Cal. Prob. Code § 1510.1 is not disqualified from SIJ
                                  22                  status, despite having reached California’s age of majority before obtaining a
                                  23                  custodial placement or legal commitment as required for SIJ eligibility
                                  24                  because California Probate Courts have jurisdiction over such “child” as a
                                  25                  “juvenile” for purposes of SIJ status under § 1510.1.
                                  26   See Dkt. No. 211-2, Ex. A (“Settlement Agreement”) at 6.
                                  27           Under the Settlement Agreement, both parties must provide notice of the settlement
                                  28   to potential class members no later than two days after the Settlement Agreement obtains
                                                                                       3
                                          Case 5:18-cv-04914-NC Document 218 Filed 10/30/19 Page 4 of 7




                                  1    preliminary approval. See id. at 6–9; see also Settlement Agreement, Ex. 1. Specifically,
                                  2    Plaintiffs’ counsel are required to notify class members through their websites, reach out to
                                  3    identified class members, and distribute the class notice through relevant mailing lists. Id.
                                  4    at 6–7. USCIS is required to post the notice on their website and email the notice to its
                                  5    Office of Public Affairs’ subscribed users. Id. at 7.
                                  6           The Settlement Agreement also requires USCIS to adjudicate SIJ petitions in
                                  7    accordance with an agreed-upon timeline and procedures. See id. at 9–12. It also requires
                                  8    USCIS to preserve records and provide the Court and Plaintiffs’ counsel with compliance
                                  9    reports. See id. at 12–13. The Settlement Agreement provides that the Court would retain
                                  10   jurisdiction over this lawsuit for the purpose of enforcing the terms of the Settlement
                                  11   Agreement. See id. at 15.
                                              Next, the Settlement Agreement releases Defendants from the claims asserted in the
Northern District of California




                                  12
 United States District Court




                                  13   Plaintiffs’ complaint. Specifically, Class Members agree to release all claims for
                                  14   declaratory or injunctive relief based on allegations that USCIS imposed a new
                                  15   requirement that state courts must have the authority to place into custody or order
                                  16   reunification of a SIJ applicant with his or her parents in order to determine whether the
                                  17   reunification with one or both of their parents is not viable for the purposes of SIJ
                                  18   eligibility. See id. at 5, 14. Class Members also release Defendants from all claims arising
                                  19   from the facts and circumstances giving rise to this lawsuit. See id. at 14. However, Class
                                  20   Members reserve the right to challenge the adjudication of their individual immigration
                                  21   petitions or removal orders. See id. Defendants do not admit wrongdoing under the
                                  22   Settlement Agreement. Id. at 15.
                                  23          Finally, the Settlement Agreement does not award attorneys’ fees and costs, but
                                  24   leaves open a process for Plaintiffs’ counsel to seek fees and costs. See id. at 16.
                                  25   III. Findings and Conclusions
                                  26          Having considered all matters submitted to it at the hearing on the motion and
                                  27   otherwise, including the complete record of this action, and good cause appearing
                                  28   therefore, the Court hereby finds as follows:
                                                                                       4
                                       Case 5:18-cv-04914-NC Document 218 Filed 10/30/19 Page 5 of 7




                                  1    1. The capitalized terms used in this Order have the same meaning as defined in the
                                  2       Settlement Agreement except as otherwise expressly provided.
                                  3    2. The Court previously certified a Class under Federal Rule of Civil Procedure
                                  4       23(b)(2) consisting of:
                                  5              Children who have received or will receive guardianship orders
                                  6              pursuant to California Probate Code § 1510.1(a) and who have
                                  7              received or will receive denials of their SIJS petitions on the grounds
                                  8              that the state court that issued the SIJ Findings lacked jurisdiction
                                  9              because the court did not have the authority to reunify the children
                                  10             with their parents.
                                  11      See Dkt. No. 112.
                                       3. The Court preliminarily approves the Settlement Agreement as likely to be
Northern District of California




                                  12
 United States District Court




                                  13      approved under Rule 23(e)(2) and as meriting notice to Class Members for their
                                  14      consideration. In particular, the Court preliminarily finds that the Settlement
                                  15      Agreement is fair, reasonable, adequate, and in the best interests of the Class
                                  16      considering (i) the complexity, expense, and likely duration of the Action; (ii) the
                                  17      stage of the proceedings and amount of discovery completed; (iii) the factual and
                                  18      legal obstacles to prevailing on the merits; (iv) the possible range of recovery; (v)
                                  19      the respective opinions of the Parties, including Plaintiffs, Class Counsel,
                                  20      Defendants, and Defendants’ counsel.
                                  21   4. The Settlement also complies with the Northern District of California’s Procedural
                                  22      Guidance for Class Action Settlements,
                                  23      https://www.cand.uscourts.gov/ClassActionSettlementGuidance.
                                  24   5. The Court also determines that the Class Notice and notice procedure as described
                                  25      in the Settlement Agreement: (i) meets the requirements of Rule 23(e)(1) and due
                                  26      process; (ii) is the best practicable notice under the circumstances; (iii) is reasonably
                                  27      calculated, under the circumstances, to apprise the Class Members of their right to
                                  28      object to the proposed Settlement; and (iv) is reasonable and constitutes due,
                                                                                  5
                                       Case 5:18-cv-04914-NC Document 218 Filed 10/30/19 Page 6 of 7




                                  1       adequate, and sufficient notice to all those entitled to receive notice.
                                  2    6. Accordingly, per § IV of the Settlement Agreement, Plaintiffs and USCIS must
                                  3       provide notice to Class Members by November 1, 2019, in the following manner:
                                  4          a. Plaintiffs shall post the Class Notice (in English and Spanish), including a
                                  5              copy of the Settlement Agreement, on the Public Counsel website and the
                                  6              Lawyers’ Committee for Civil Rights of the San Francisco Bay Area’s
                                  7              website;
                                  8          b. Plaintiffs shall directly contact the individual Class Members, through their
                                  9              counsel, that Plaintiffs have already identified in connection with the
                                  10             declarations previously filed in this case, and provide a copy of the Class
                                  11             Notice (in English and Spanish), including a copy of the Settlement
                                                 Agreement;
Northern District of California




                                  12
 United States District Court




                                  13         c. USCIS shall post the Class Notice (in English and Spanish), including a copy
                                  14             of the Settlement Agreement, on USCIS’s website on the “Legal Resources,
                                  15             Legal Settlement Notices” and the “Special Immigrant Juveniles” sections;
                                  16         d. Plaintiffs shall distribute the Class Notice (in English and Spanish),
                                  17             including a copy of the Settlement Agreement, on relevant email/listserv
                                  18             mailing lists for direct service providers; and
                                  19         e. USCIS’s Office of Public Affairs shall email the Class Notice (in English
                                  20             and Spanish), including a copy of the Settlement Agreement, to its
                                  21             approximately 47,000 subscribed users.
                                  22   7. There are no rights to “opt-out” of the Settlement Agreement and the proposed
                                  23      agreement would bind all Class Members.
                                  24   8. Defendants must provide Class Counsel with the Class List by November 13, 2019,
                                  25      pursuant to § IV.E of the Settlement Agreement.
                                  26   9. Any Class Member who wishes to object to the fairness, reasonableness, or
                                  27      adequacy of the Settlement must submit his or her objection (“Objection”) to the
                                  28      Court in writing, via regular mail on or before the Objection Date, with copies to
                                                                                  6
                                          Case 5:18-cv-04914-NC Document 218 Filed 10/30/19 Page 7 of 7




                                  1          counsel for the parties. Such Objection shall include a statement of his or her
                                  2          objection, as well as the specific reason, if any, for each objection, including any
                                  3          legal support the Class Member wishes to bring the Court’s attention and any
                                  4          evidence the Class Member wishes to introduce in support of his or her objection,
                                  5          and to state whether the Class Member and/or his or her counsel wishes to make an
                                  6          appearance at the Approval Hearing, or be barred from separately objecting.
                                  7       10. The Objection Date is hereby set for December 6, 2019. Class Counsel and
                                  8          Defendants may respond to any objections by December 11, 2019.
                                  9       11. The Final Approval Hearing to consider the fairness, reasonableness, and adequacy
                                  10         of the Settlement Agreement is hereby set for December 18, 2019, at 1:00 p.m. in
                                  11         Courtroom 5, 4th Floor, U.S. District Court, 280 S. First Street, San Jose,
                                             California.
Northern District of California




                                  12
 United States District Court




                                  13      12. Relevant deadlines are summarized as follows:
                                  14                  Notice Date                                 November 1, 2019
                                  15         Production of the Class List                        November 13, 2019
                                  16     File Objections or Notice of Intent to
                                                                                                  December 6, 2019
                                  17         Appear at Fairness Hearing
                                  18           Final Approval Hearing                     December 18, 2019, at 1:00 p.m.
                                  19
                                  20         IT IS SO ORDERED.
                                  21
                                  22   Dated: October 30, 2019                    _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  23                                                    United States Magistrate Judge
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    7
